Citation Nr: 0801675	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-22 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic sleep 
apnea.  

2.  Entitlement to an increased disability evaluation for the 
veteran's tinnitus, currently evaluated as 10 percent 
disabling, to include entitlement to a separate compensable 
evaluation for each ear.  

3.  Entitlement to an effective date prior to June 14, 2001, 
for the award of a 10 percent evaluation for the veteran's 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from December 1969 to April 
1978 and from December 1981 to August 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which, in 
pertinent part, denied service connection for chronic sleep 
apnea; increased the evaluation for the veteran's tinnitus 
from noncompensable to 10 percent; and effectuated the award 
as of June 14, 2001.  In July 2007, the Board requested an 
opinion from a Veterans Health Administration (VHA) medical 
expert.  In August 2007 and September 2007, VHA opinions were 
incorporated into the record.  In December 2007, the veteran 
was provided with copies of the VHA opinions.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005), that reversed a decision of the Board that 
concluded that no more than a single 10 percent evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under pre-June 13, 2003, 
regulations.  The Department of Veterans Affairs (VA) 
disagreed with the Court's decision in Smith and appealed 
this decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of the VA imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay included the issue as 
presented in the instant appeal where a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and an evaluation for tinnitus of greater than 10 percent was 
sought.  On June 19, 2006, the Federal Circuit issued a 
decision in the appeal of Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  On July 10, 2006, as a consequence of that 
holding, the Secretary rescinded the stay that had been 
imposed on all claims affected by Smith and directed the 
Board to resume adjudication of the previously stayed claims.  


FINDINGS OF FACT

1.  Chronic sleep apnea has been objectively shown to have 
originated during active service.  

2.  A 10 percent evaluation is currently in effect for the 
veteran's tinnitus.  The evaluation is the maximum schedular 
evaluation assignable for tinnitus.  

3.  The veteran's June 2002 claim for an increased evaluation 
for his tinnitus was received by the RO on June 14, 2002.  


CONCLUSIONS OF LAW

1.  Chronic sleep apnea was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2007).  

2.  An evaluation in excess of 10 percent and/or a separate 
compensable evaluation for each ear may not be assigned for 
tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 4.87, Diagnostic Code 6260 
(2007).  

3.  An effective date prior to June 14, 2001, for the award 
of a 10 percent evaluation for the veteran's tinnitus is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a) 3.400, 
4.87, Diagnostic Code 6260 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in June 2002, March 2004, June 2004, 
May 2005, December 2005, March 2006, and April 2006 which 
informed the veteran of the evidence generally needed to 
support claims for both service connection and an increased 
evaluation and the assignment of an evaluation and effective 
date of an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claims.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  The June 2002 VCAA notice was issued prior to 
October 2002 rating decision from which the instant appeal 
arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded multiple VA examination for 
compensation purposes.  The examination reports are of 
record.  The Board has requested two VHA opinions.  The VHA 
opinions are of record and have been provided to the veteran.  
The veteran was afforded a hearing before a VA hearing 
officer.  The hearing transcript is of record.  There remains 
no issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Further, in turning specifically to the issue of an 
evaluation in excess of 10 percent and/or separate 
evaluations for the veteran's tinnitus, the Board observes 
that the facts are not in dispute in the instant case.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability evaluations for tinnitus.  As will 
be shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Regardless of 
whether the veteran's tinnitus is perceived as unilateral or 
bilateral, the outcome of this appeal does not change.  
Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the veteran in substantiating the claim).  


II.  Sleep Apnea

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The veteran's service medical records make no reference to 
chronic sleep apnea.  A June 1998 physical evaluation from 
Frederick A. Tolle, M.D., conveys that the veteran complained 
of loud snoring and excessive daytime sleepiness.  The 
veteran's wife was noted to be concerned about his "noxious 
snoring level and breathing pauses during sleep for 25 
years."  A loud snoring level and breathing pauses 
reportedly had been observed by treating nurses while the 
veteran was hospitalized in approximately 1996.  An 
impression of a "symptom complex very suggestive for 
obstructive sleep apnea" was advanced.  

Clinical documentation from Community Hospitals Indianapolis 
dated between July 1998 and April 2002 indicates that the 
veteran underwent repeated sleep evaluation which revealed 
findings consistent with chronic sleep apnea.  

An October 1998 written statement from Tod C. Huntley, M.D., 
relates that the veteran exhibited "evidence of a Fugita 
type III airway manifested by potential upper airway 
obstruction at both the retropalatal and retrolingual air 
space;" "a very long palate and uvula;" and "a very 
prominent base of the tongue."  Dr. Huntley noted that the 
veteran "appeared to obstruct at both levels at a flexible 
endoscopic evaluation of the upper airway."  

At a June 2005 VA examination for compensation purposes, the 
examiner diagnosed the veteran with obstructive sleep apnea.  
The examiner commented that:

I do not believe that the veteran's nasal 
obstruction and surgery in service 
contribute towards the development of 
sleep apnea.  The reason for this is that 
the patient has had symptoms of sleep 
apnea 10 years before these surgeries.  
The right retromastoid craniectomy with 
removal of the acoustic neuroma did not 
cause or contribute towards the 
development of sleep apnea.  This is by 
the same reasoning that his symptoms 
started long before he had these 
surgeries and the removal of the acoustic 
neuroma anatomically would not interfere 
with his respiratory tract.  

The August 2007 VHA opinion conveys that:

I was asked for my medical expert opinion 
regarding the case of [the veteran], in 
regards to his obstructive sleep apnea 
(OSA).  

***

Typical symptoms of OSA include loud 
frequent snoring, pauses in breathing 
while asleep, and daytime sleepiness.  
All of the symptoms were documented as 
being reported in the above mentioned 
note for 25 years before the visit in 
1998.  Also nurses described typical OSA 
in 1996.  It is not uncommon that sleep 
apnea goes untreated for long periods 
before medical attention is requested for 
this disorder.  Even more, on average it 
takes 8 or 10 years for someone with 
those symptoms to present to medical 
attention.  Another important factor to 
take into consideration is that OSA was 
not described until the mid sixties, so 
no subject will have carried that 
diagnosis before that time.  

In view of the available medical 
information in this case, in regards of 
the specific question that I my (sic) 
medical opinion was requested, I support 
the notion that is more than likely that 
the veteran's sleep apnea was present 
during the 1970's and most likely 
originated before those years.  

The September 2007 VHA opinion clarifies that:

9.  However, the veteran's history for 
the development of his sleep apnea 
appears to indicate a temporal connection 
between military service and developing 
sleep apnea.  The veteran appears to be a 
credible historian.  It appears likely 
that the onset of the veteran's sleep 
apnea occurred during the period of time 
that the veteran was in the military 
service.  Therefore, the veteran's sleep 
apnea is at least as likely as not caused 
by or a result of military service, as 
the onset of this condition at least as 
likely as not began while the veteran was 
in the military service.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony on appeal.  The veteran has 
advanced a history of an inservice onset of his chronic sleep 
apnea.  His treating physicians and the two VHA opinions 
determined that the veteran was a credible historian and 
concluded that the veteran's chronic sleep apnea originated 
during active service.  In light of such competent medical 
findings, the Board concludes that service connection for 
chronic sleep apnea is warranted.  


III.  Tinnitus 

A.  Historical Review

The veteran's service medical records indicate that he 
complained of humming in the ear.  The report of a November 
1993 VA examination for compensation purposes notes that the 
veteran was diagnosed with unilateral right ear tinnitus.  In 
February 1994, the RO established service connection for 
tinnitus and assigned a noncompensable evaluation for that 
disability.  

In June 2002, the veteran submitted a claim for an increased 
evaluation for his tinnitus.  The veteran's claim was 
received by the RO on June 14, 2002.  In October 2002, the RO 
increased the evaluation for the veteran's tinnitus from 
noncompensable to 10 percent and effectuated the award as of 
June 14, 2001.  

B.  Increased/Separate Compensable Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Prior to June 13, 
2003, recurrent tinnitus warranted a 10 percent evaluation.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  

On June 13, 2003, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 4.87.  The amended regulation 
clarifies that recurrent tinnitus warrants a 10 percent 
evaluation.  Only a single evaluation is to be assigned for 
recurrent tinnitus no matter whether the sound is perceived 
in one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2007).  
In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the version of 38 C.F.R. § 4.87, Diagnostic Code 
6260 in effect prior to June 13, 2003, required the 
assignment of separate compensable evaluation for each ear.  
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit held that the Court erred in not deferring to 
the VA's interpretation of 38 C.F.R. §§ 4.25(b), 4.87, 
Diagnostic Code 6260, which directed the assignment of a 
single evaluation for tinnitus regardless of whether the 
disability was unilateral or bilateral in nature.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under Diagnostic Code 6260, as in 
effect both prior and subsequent to June 13, 2003.  On this 
point, the denial of the veteran's claim is based on a lack 
of entitlement under the law.  The law, in particular the 
regulation governing schedular evaluation of tinnitus, is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Board notes that the evidence of record does not suggest 
that symptoms attributable to tinnitus would be more 
appropriately evaluated under any alternate diagnostic code.  
There is neither evidence nor argument that tinnitus 
manifests in symptoms other than ringing in the ear or that 
such results in unusual disability to render impracticable 
application of the Rating Schedule.  Thus, the Board finds no 
basis upon which to assign a higher evaluation despite 
consideration of the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (2007), to include 
38 C.F.R. § 3.321(b)(1) (2007).

C.  Effective Date

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2007).  The statute provides, in pertinent part, 
that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  

***

(b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 2002).  

The pertinent provisions of 38 C.F.R. § 3.400 (2007) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

***

(o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2007).  
The Court has clarified that: 

Section 3.155(a) does not contain the 
word "specifically."  Requiring precision 
as a prerequisite to acceptance of a 
communication as an informal claim would 
contravene the Court's precedents and 
public policies underlying the veterans' 
benefits statutory scheme.  "A claimant's 
claim may not be ignored or rejected by 
the BVA merely because it does not 
expressly raise the provision which 
corresponds to the benefits sought."  
Douglas v. Derwinski, 2 Vet. App. 103, 
109 (1992) (Douglas I); see Douglas v. 
Derwinski, 2 Vet. App. 435, 442 (1992) 
(en banc Douglas II); Akles v. Derwinski, 
1 Vet. App. 118, 121 (1991).  "To require 
that veterans enumerate which sections 
they found applicable to their requests 
for benefits would change the 
[nonadversarial] atmosphere in which [VA] 
claims are adjudicated."  Akles, supra.  
Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  

The provisions of 38 C.F.R. § 3.157 (2007) direct further, in 
pertinent part, that:

  (a)  General.  Effective date of 
pension or compensation benefits, if 
otherwise in order, will be the date of 
receipt of a claim or the date when 
entitlement arose, whichever is the 
later.  A report of examination or 
hospitalization which meets the 
requirements of this section will be 
accepted as an informal claim for 
benefits under an existing law or for 
benefits under a liberalizing law or 
Department of Veterans Affairs issue, if 
the report relates to a disability which 
may establish entitlement.  

 (b)  Claim.  Once a formal claim for 
pension or compensation has been allowed 
or a formal claim for compensation 
disallowed for the reason that the 
service-connected disability is not 
compensable in degree, receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen.  

  (1)  Report of examination or 
hospitalization by Department of Veterans 
Affairs or uniformed services.  The date 
of outpatient or hospital examination or 
date of admission to a VA or uniformed 
services hospital will be accepted as the 
date of receipt of a claim.  ...  The 
provisions of this paragraph apply only 
when such reports relate to examination 
or treatment of a disability for which 
service-connection has previously been 
established or when a claim specifying 
the benefit sought is received within one 
year from the date of such examination, 
treatment or hospital admission.  

  (2)  Evidence from a private physician 
or layman.  The date of receipt of such 
evidence will be accepted when the 
evidence furnished by or in behalf of the 
claimant is within the competence of the 
physician or lay person and shows the 
reasonable probability of entitlement to 
benefits.  

The clinical record reflects that the veteran has experienced 
chronic tinnitus apparently secondary to his 
service-connected acoustic neuroma since the establishment of 
service connection.  Therefore, the relevant issue before the 
Board is the date of receipt of the veteran's claim of 
entitlement to an increased evaluation.  

In June 2002, the veteran submitted a claim of entitlement to 
an increased evaluation for his tinnitus.  The veteran's 
claim was received by the RO on June 14, 2002.  

In his November 2002 notice of disagreement, the veteran 
advanced that:

Therefore, since my tinnitus has been and 
always will be present I feel I should 
receive an increased disabling 
compensatory rating that is higher than 
10% and it should be granted retroactive 
to at least my retirement date of 
September 1993.  

At a March 2004 hearing before a VA hearing officer, the 
veteran testified that a September 1993 effective date for 
the award of a compensable evaluation for his tinnitus should 
be assigned as he had experienced chronic tinnitus since that 
time.  

In November 1996, the RO denied an increased evaluation for 
the veteran's tinnitus.  The record is devoid of any written 
statement from either the veteran or his accredited 
representative dated between November 1996 and June 2002 
which conveys any intent to seek an increased evaluation for 
the veteran's tinnitus.  38 C.F.R. § 3.155 (2007).  
Similarly, there is no VA or private clinical documentation 
which may be construed as an informal claim.  38 C.F.R. 
§ 3.157 (2007).  In June 2002, the veteran submitted an 
informal claim for an increased evaluation for his tinnitus.  
The claim was received by the VA on June 14, 2002.  As his 
entitlement to a 10 percent evaluation was clinically 
established years prior to receipt of his claim, the 
appropriate effective date for the award of a 10 percent 
evaluation for the veteran's tinnitus is June 14, 2001, a 
date one year prior to the RO's receipt of his claim for an 
increased evaluation.  Therefore, the Board concludes that an 
effective date prior to June 14, 2001, for the award of a 10 
percent evaluation for the veteran's tinnitus is not 
warranted.  

ORDER

Service connection for chronic sleep apnea is granted.  

An evaluation in excess of 10 percent for the veteran's 
tinnitus, to include entitlement to a separate evaluation for 
each ear, is denied.  

An effective date prior to June 14, 2001, for the award of a 
10 percent evaluation for the veteran's tinnitus is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


